DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/07/2021, with respect to the rejection(s) of claim(s) 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganguly et al. (US 2016/0042575 A1 herein Ganguly).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganguly et al. (US 2016/0042575 A1 herein Ganguly).
claim 1, Ganguly teaches a parking facility access management system (read as automated parking facility access and payment processing system 10) (Ganguly – Figure 1, and [0034]), comprising:
a sensing device communicatively connected to the internet and to a mechanism for providing access to a parking facility (read as system for communicating via Bluetooth or Bluetooth low energy between a mobile device and an Internet-connected gateway device and thereby gaining full Internet access; Bluetooth low energy has been used as a beacon similar to RFID or NFC which conveys key information between the BLE endpoints) (Ganguly – [0089]);
a mobile device communicatively connected to the sensing device while in proximity to the sensing device, and communicatively connected to the internet while
not in proximity to the sensing device (read as a user computer device such as smartphone or other mobile computing device includes or otherwise accesses an automated parking facility access and payment application 40) (Ganguly – Figure 1, and [0034]);
wherein as the mobile device enters proximity to the sensing device, the mobile device communicates exclusively with the sensing device and not the internet (read as the Internet-connected gateway device establishes a Bluetooth connection with the user’s computer device, and enables communication between the user’s computer deice and the one or more servers, even in areas where neither cellular, nor Wi-Fi connectivity exists) (Ganguly – [0089]).
claim 2 as applied to claim 1, Ganguly further teaches wherein as the mobile device enters proximity to the sensing device, the mobile device sends a signal to the sensing device to alert the mechanism for providing access to provide access to the parking facility (read as BT car kit triggers arrival signal at BT gate and transmits user ID) (Ganguly – Figure 2, and [0072]-[0074]).
Regarding claim 3 as applied to claim 1, Ganguly further teaches wherein as the mobile device enters proximity to the sensing device, the mobile device sends a signal to the sensing device and, if the sensing device can confirm the mobile device's credentials, the sensing device alerts the mechanism for providing access to provide access to the parking facility (read as BT gate sends user id query to BT server; BT server sends query to QP server; QP server verifies user id and sends signal to BT server that user is valid) (Ganguly – Figure 2).
Regarding claim 4 as applied to claim 1, Ganguly further teaches wherein as the mobile device enters proximity to the sensing device, the mobile device sends a signal to the sensing device and, if the sensing device receives payment information from the mobile device, the sensing device alerts the mechanism for providing access to provide access to the parking facility (read as BT gate sends user id query to BT server; BT server sends query to QP server; QP server verifies user id and sends signal to BT server that user is valid) (Ganguly – Figure 2).
Regarding claim 5 as applied to claim 1, Ganguly further teaches wherein the sensing device is enclosed in an enclosure that limits directionality of the sensing device 
Regarding claim 6 as applied to claim 1, Ganguly further teaches wherein the sensing device is an Eddystone beacon (Ganguly – [0089]).
Regarding claim 7 as applied to claim 1, Ganguly further teaches wherein the sensing device is an iBeacon (Ganguly – [0089]).
Regarding claim 8 as applied to claim 1, Ganguly further teaches wherein the sensing device is located between 46 and 62 inches above the ground and angled approximately 14.5 degrees downward (Ganguly – Figure 1, [0034],[0049], [0078]-[0079], and [0089]).
Regarding claim 9 as applied to claim 1, Ganguly further teaches wherein the mechanism for providing access to the parking facility is an access gate (read as gate controller 30 is operatively connected to one or more barrier gates at a parking facility) (Ganguly – [0051]-[0056]).
Regarding claim 10 as applied to claim 1, Ganguly further teaches wherein the mobile device is an automobile head unit (read as user computer device such as smartphone or other mobile computing device) (Ganguly – Figure 1, and [0034]).
Regarding claim 11 as applied to claim 1, Ganguly further teaches wherein the mobile device is a mobile phone (read as user computer device such as smartphone or other mobile computing device) (Ganguly – Figure 1, and [0034]).
claim 12 as applied to claim 1, Ganguly further teaches wherein an application on the mobile device is used to communicate between the mobile device and the sensing device (read as application 40 may be installed onto each of a plurality of user computer devices such as smartphones by each end user; the automated parking facility access and payment application 40 communicates with the gate controller 30 using Bluetooth or Wi-Fi) (Ganguly – [0039]-[0044]).
Regarding claim 13 as applied to claim 1, Ganguly further teaches wherein an application on the mobile device is used to communicate between the mobile device and the sensing device (read as application 40 may be installed onto each of a plurality of user computer devices such as smartphones by each end user; the automated parking facility access and payment application 40 communicates with the gate controller 30 using Bluetooth or Wi-Fi) (Ganguly – [0039]-[0044]).
Regarding claim 14 as applied to claim 1, Ganguly further teaches wherein the mobile device communicates with the sensing device when the mobile device is unable to connect to the internet (read as the Internet-connected gateway device establishes a Bluetooth connection with the user’s computer device, and enables communication between the user’s computer deice and the one or more servers, even in areas where neither cellular, nor Wi-Fi connectivity exists) (Ganguly – [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648